Citation Nr: 0421698	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-09 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ovarian cyst and uterine leiomyomata.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

3.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1996 to May 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Oakland, California, Regional Office, which, in part, granted 
service connection and assigned noncompensable evaluations 
for left ovarian cyst/uterine leiomyomata and allergic 
rhinitis and denied a compensable evaluation based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the disability rating 
appellate issues were reframed accordingly.  Jurisdiction 
over the case was subsequently transferred to the Washington, 
D.C., Regional Office (RO).  A January 2002 hearing was held 
before a Board Member in Washington, D.C.  

In May 2002, the Board undertook additional development on 
said disability rating appellate issues (deferring the 
§ 3.324 issue), pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  

Due to the fact that the Board Member who had conducted said 
January 2002 hearing subsequently left the Board, the Board 
offered appellant the option of having another Board hearing, 
which she accepted; and the case was reassigned to another 
Board Member.  An April 2004 hearing was held before the 
undersigned Board Member in Washington, D.C.  Transcripts of 
both hearings are on file.

Consequently, in light of that Federal Circuit case and other 
reasons, the Board will remand the case to the RO for 
additional development, including readjudication that should 
consider any additional evidence obtained pursuant to the 
Board development regulations in effect prior to said 
judicial invalidation.  

The appellate issues will be addressed in the REMAND section 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC; and VA will notify appellant 
if further action is required on your part.

Although appellant has raised the issues of service 
connection for asthma and sinusitis, since these issues have 
not been adjudicated by the RO, they are referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).


REMAND

Pursuant to the Board's development regulations in effect 
prior to said judicial invalidation, in an August 2002 
letter, the Board requested appellant to identify any 
relevant health care providers and provide consent forms for 
release of any such records to the VA.  However, it does not 
appear that appellant responded to that letter.  During a 
subsequent April 2004 Board hearing, appellant submitted 
certain additional private clinical records.  Since the case 
is being remanded for other reasons, appellant will again be 
requested to assist the RO in this purpose, particularly in 
ascertaining whether there are any additional medical records 
that should be obtained and associated with the claims file.  

Although pursuant to the Board's development regulations in 
effect prior to said judicial invalidation, June 2003 VA 
gynecologic and ear, nose, and throat (ENT) examinations were 
conducted, it does not appear that the RO has had an 
opportunity to review these examinations reports.  
Additionally, the June 2003 VA gynecologic examination 
appears inadequate, because although the examiner suggested 
that additional testing was medically indicated for 
evaluation of appellant's gynecologic symptomatology, such 
testing was not accomplished.  

Parenthetically, VA amended its regulations for rating 
diseases of the nose and throat, including rhinitis, 
effective October 7, 1996.  See 61 Fed. Reg. 46720 (1996).  
The October 1996 regulatory changes deleted Diagnostic Code 
6501 for rating chronic atrophic rhinitis and added 
Diagnostic Code 6522 for rating allergic rhinitis.  Although 
appellant subsequently filed a claim in 1998 for allergic 
rhinitis and a July 1999 rating decision granted service 
connection for allergic rhinitis, the rating decision sheet 
coded the disability under Diagnostic Code 6510, which is a 
code for rating sinusitis.  See also the Statement of the 
Case issued appellant, which set out the provisions of Code 
6510 rather than Code 6522, the code for rating allergic 
rhinitis.  It is therefore the Board's opinion that the RO 
should clarify whether or not the July 1999 rating decision 
meant to merely rate allergic rhinitis by analogy to 
sinusitis, erroneously cited Code 6510, or meant to encompass 
sinusitis in addition to allergic rhinitis as service-
connected disability.  In any event, Code 6522 appears 
applicable for rating allergic rhinitis and should be 
considered by the RO in readjudication of that appellate 
issue.  

With respect to another procedural matter, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, it does not appear that the 
RO has issued appellant a VCAA letter on said appellate 
issues.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issues involving the 
service-connected gynecologic and 
nasal disabilities and the § 3.324 
issue, including which evidence is 
to be provided by the appellant, and 
which by VA.  The RO must review the 
claims folder and ensure that all 
VCAA notice obligations have been 
satisfied with respect to the 
appellate issues, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and the Veterans Claims 
Assistance Act of 2000.

2.  The RO should contact appellant 
and request her to provide any 
relevant VA and non-VA clinical 
records pertaining to the service-
connected gynecologic and nasal 
disabilities, not presently 
associated with the claims folder, 
in her possession, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided relevant 
treatment.  All available, actual 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folder, should be 
obtained from the specified health 
care providers.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports 
to the VA.  Any records obtained 
should be associated with the claims 
folder.

3.  The RO should clarify for the 
record whether the July 1999 rating 
decision meant to merely rate 
allergic rhinitis by analogy to 
sinusitis, erroneously cited Code 
6510, or meant to encompass 
sinusitis in addition to allergic 
rhinitis as service-connected 
disability.  

4.  With respect to the issue of an 
initial compensable evaluation for a 
gynecologic disorder, classified as 
left ovarian cyst and uterine 
leiomyomata, the RO should arrange a 
VA gynecologic examination to 
determine the nature and severity of 
appellant's gynecologic disorder.  
The entire claims folder should be 
reviewed.  All indicated tests and 
studies should be accomplished.  If 
there are clinical manifestations 
reasonably attributable to the 
service-connected gynecologic 
disorder, classified as left ovarian 
cyst and uterine leiomyomata, the 
examiner should describe them in 
adequate detail, and state whether 
such symptoms require continuous 
treatment or are controlled by 
continuous treatment.  If the 
examiner determines that appellant 
does not currently have any 
manifestations reasonably 
attributable to the service-
connected gynecologic disorder, this 
should be specifically stated in the 
record.

The examiner should state whether 
appellant's uterine fibroids and 
dysmenorrhea are part and parcel of, 
or otherwise related to, the 
service-connected gynecologic 
disorder, classified as left ovarian 
cyst and uterine leiomyomata; and 
whether any left ovarian cyst 
pathology is manifested.  

The degree of any functional 
impairment or interference with 
daily activities, if any, by the 
service-connected gynecologic 
disorder should be described in 
adequate detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

5.  If the RO deems it necessary, 
then another VA ENT examination 
should be arranged to determine the 
nature and current severity of the 
service-connected nasal disability.  

6.  The RO should review any 
additional evidence submitted and 
readjudicate the appellate issues 
involving entitlement to an initial 
compensable evaluation for left 
ovarian cyst and uterine 
leiomyomata, an initial compensable 
evaluation for allergic rhinitis, 
and a compensable evaluation based 
on multiple noncompensable service-
connected disabilities under 38 
C.F.R. § 3.324, with consideration 
of appropriate statutory and 
regulatory provisions (including, 
but not limited to, Diagnostic Code 
6522).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




